Case 3:18-cv-02409-BEN-DEB Document 119 Filed 03/19/21 PageID.2877 Page 1 of 3




  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   INDECT USA CORP.,                         Case No.: 18-CV-2409-BEN-DEB

 12               Plaintiff,                    ORDER GRANTING PARK
                                                ASSIST’S EX PARTE MOTION TO
 13         v.                                  AMEND THE CASE
 14                                             MANAGEMENT ORDER
      PARK ASSIST, LLC,
 15
                  Defendant.
 16                                              DKT. NO. 116
 17

 18         The Court GRANTS Park Assist, LLC’s unopposed Ex Parte Motion to
 19   Amend the Case Management Order. Dkt. No. 116. The Case Management Order
 20   (Dkt. No. 87) is modified as follows:
 21

 22    Event                              Current Deadline   New Deadline
       Close of fact discovery            April 2, 2021      April 16, 2021
 23
       Settlement Conference              March 31, 2021     No change
 24    Statements
 25
       Settlement Conference              April 7, 2021      No change
       Opening expert reports on issues   April 12, 2021     April 23, 2021
 26    for which they carry the burden
 27    of proof
       Rebuttal expert reports            May 12, 2021       May 19, 2021
 28
                                  1
Case 3:18-cv-02409-BEN-DEB Document 119 Filed 03/19/21 PageID.2878 Page 2 of 3




  1
       Close of all discovery          June 2, 2021        June 4, 2021
       Last Day to File Dispositive    June 21, 2021       No change
  2    motions, including Daubert
  3    motions
       Pretrial Disclosures            June 30, 2021       No change
  4    Meet and Confer in Advance of   July 1, 2021        No change
  5    Pretrial Hearing (Local Civil
       Rule 16.1(f)(4))
  6
       Proposed Pretrial Order         July 7, 2021        No change
  7    Final Pretrial Order            July 12, 2021       No change
       Final Pretrial Conference       July 19, 2021       No change
  8
       Trial                           August 2, 2021      No change
  9

 10
            IT IS SO ORDERED.
 11   Dated: March 19, 2021
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                         2
Case 3:18-cv-02409-BEN-DEB Document 119 Filed 03/19/21 PageID.2879 Page 3 of 3




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                         3
